Case: 14-20140      Document: 00512883732         Page: 1    Date Filed: 12/29/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-20140
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        December 29, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

ALFREDO CASTILLO-CALDERON, also known as Alfredo Castillo, also
known as Alfredo Castillo Calderon, also known as Alfredo Castillo-Calceron,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:13-CR-588-1


Before KING, JOLLY, and HAYNES, Circuit Judges.
PER CURIAM: *
       Alfredo Castillo-Calderon appeals the 26-month sentence imposed after
his guilty plea conviction for illegal reentry following a prior deportation. He
argues that the above-guidelines sentence is substantively unreasonable
because it was greater than necessary to satisfy the sentencing goals of 18
U.S.C. § 3553(a). He asserts that the district court gave too much weight to



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-20140     Document: 00512883732     Page: 2   Date Filed: 12/29/2014


                                  No. 14-20140

his prior convictions, which were remote in time, and not enough weight to his
personal circumstances.
      Following United States v. Booker, 543 U.S. 220 (2005), sentences,
whether inside or outside the Guidelines, are reviewed for reasonableness in
light of the § 3553(a) factors. Gall v. United States, 552 U.S. 38, 51 (2007). The
record reflects that the district court had an adequate basis for the sentence
imposed and was guided by the § 3553(a) factors in deciding that an upward
variance was merited. The district court concluded that the guidelines range
did not adequately take into account the § 3553(a) factors, including the nature
and circumstances of the offense, the history and characteristics of Castillo-
Calderon, and the need to deter future crimes. To the extent that Castillo-
Calderon disagrees with his sentence and the district court’s evaluation of the
§ 3553(a) factors, he has not shown that the district court abused its discretion
on that basis. Accordingly, the judgment of the district court is AFFIRMED.




                                        2